Title: From George Washington to the Commissioners for the District of Columbia, 24 April 1795
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Mount Vernon 24th Aprl 1795
          
          Your letter of the 20th, with its enclosures, came duly to hand.
          The dispute between the Commissioners and Mr Johnson having got into a course of legal adjudication, it is unnecessary for me to express any sentiment thereon. I regret that it could not be settled without, because good rarely flow[s] from disputes—evil often.
          I expect to be in Georgetown on my return to Philadelphia on Monday next—but at what hour I am unable, at this moment, to fix. With esteem I am, Gentlemen, Your Obedt Hble Servant
          
            Go: Washington
          
        